Exhibit PRESS RELEASE FOR IMMEDIATE RELEASE August 14, 2008 HOME FEDERAL BANCORP, INC. OF LOUISIANA ANNOUNCES TERMINATION OF SECOND-STEP CONVERSION AND MUTUAL TERMINATION OF ITS MERGER WITH FIRST LOUISIANA BANCSHARES, INC. Shreveport, La. – Home Federal Bancorp, Inc. of Louisiana (the "Company") (OTCBB: HFBL), the holding company for Home Federal Savings and Loan Association, today announced the termination of its second-step conversion and offering. The Company had previously extended the community offering to August 11, 2008. Orders received to date are not sufficient to reach the minimum of the offering range and will be returned with interest, as provided in the prospectus dated May 13, 2008, to the subscribers of Home Federal Bancorp, Inc. of Louisiana common stock. As a result of the termination of the Company’s second-step conversion and offering, the Company and First Louisiana Bancshares, Inc. mutually agreed to terminate the Agreement and Plan of Merger they had entered into as of December 11, 2007.
